DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/22 has been entered. Currently, claims 1, 8-9, 18-19, 21, 23-24, 26, and 28 are pending.

Response to Arguments

Applicant’s arguments, see pages 7-8 of the remarks, filed 8/17/22, with respect to the rejection of claims 1, 18, and 19 have been fully considered and are persuasive.  The rejection of claims 1, 8-9, 18-19, 21, 23-24, 26, and 28 has been withdrawn. 

Allowable Subject Matter

Claims 1, 8-9, 18-19, 21, 23-24, 26, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other limitations in the claims), displaying a first screen in a case where the plurality of Bluetooth signals is received, wherein the first screen includes first information of the first image processing device without including a device name of the first image processing device and includes second information of the second image processing device without including a device name of the second image processing device; requesting the first image processing device to issue a server certificate in a case where the identified first image processing device supports Internet Printing Protocol (TPP) secure version (IPPS) communication; acquiring device information from the first image processing device using the IPPS communication in a case where the server certificate acquired based on the request to issue the server certificate is determined to be reliable; displaying, based on the acquired device information, a second screen including the device name of the first image processing device and the second information of the second image processing device without including the device name of the second image processing device, as set forth in claim(s) 1, 18, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677